Acknowledgment
The amendment filed on December 16, 2021 responding to the Office Action mailed September 16, 2021 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 26-28, 30-42, 44-46 and 48-53 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
Regarding claim 26, an outermost sidewall of the first encapsulation layer; and outermost sidewall of the second encapsulation layer, an overall sidewall;
Regarding claim 32, an outermost sidewall of the first conductive layer, an outer sidewall of the second conductive layer;
Regarding claim 34, an outermost sidewall of the switchable layer
Regarding claim 40, an outermost sidewall of the first encapsulation layer; and outermost sidewall of the second encapsulation layer, an overall sidewall;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required
Regarding claims 26 and 40, an outermost sidewall of the first encapsulation layer; and outermost sidewall of the second encapsulation layer, an overall sidewall;
Regarding claim 32, an outermost sidewall of the first conductive layer, an outer sidewall of the second conductive layer;
Regarding claim 34, an outermost sidewall of the switchable layer.
Claim Objections
Claim 40 is objected to because of the following informalities:  The claim recites ‘the first encapsulation’, which lacks antecedent basis.  Examiner suggests the ‘first encapsulation layer’ consistent with the earlier recitation of this subject matter in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 26-28, 30-32 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0166961 (Liao).
Regarding claim 26 Liao discloses an apparatus, comprising: 
an interconnect, 112 [0010], comprising a conductive material, i.e. a metal [0010]; and 
a resistive random access memory (RRAM) device, 100 [0010], coupled to the interconnect, the RRAM device comprising: 
an electrode structure, 104A/B [0010-14], above the interconnect, as shown,
an upper portion of the electrode structure having a first width, W2 [0011]; 
a switchable layer, 106 described as inter alia zirconium oxide at [0015] on the electrode structure, as shown, the switchable layer having the first width, W2 as shown; 
an oxygen exchange layer, 108 described as Ti, Hf, Pt or Ta at [0028], on a portion of the switchable layer, as shown, the oxygen exchange layer having a second width, W1, less than the first width as shown and described at [0011];
a top electrode, 110 [0011], above the oxygen exchange layer, as shown, the top electrode having the second width, W1 as shown; and 

    PNG
    media_image1.png
    631
    810
    media_image1.png
    Greyscale
a first encapsulation layer, 116 [ 0010], on a portion of the switchable layer, 106, and extending along a sidewall of the oxygen exchange layer, 108 as shown; and 
a second encapsulation layer, 120 [0010], on the first encapsulation layer, as shown, 
wherein an outermost sidewall of the first encapsulation layer, as annotated, and an outermost sidewall of the second encapsulation layer, as annotated, are aligned with one another, as shown where Examiner has interpreted ‘aligned’ to include ‘to be in correct relative position’, see definition of aligned downloaded from URL< https://www.merriam-
Regarding claim 27 which depends upon claim 26, Liao teaches the first encapsulation layer further comprises a lateral portion, as annotated, the lateral portion having a length greater than a thickness of the first encapsulation layer along the sidewall of the oxygen exchange layer, 108 as shown.
Regarding claim 28 which depends upon claim 27, Liao teaches the first encapsulation layer has a thickness on the sidewall of the oxygen exchange layer greater than 0 nm.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 28 wherein the first encapsulation layer has a thickness on the sidewall of the oxygen exchange layer between 3 nm - 5 nm because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 30 which depends upon claim 26, Liao teaches the first width is larger than the second width, i.e., at least greater than 0 nm of the second width.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 28 wherein the first width is at least 20 nm larger than the second width because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
claim 31 which depends upon claim 26, Liao teaches at [0014] the electrode structure comprises one or more of tungsten nitride, titanium nitride, tungsten, titanium, tantalum, and ruthenium.
Regarding claim 32 which depends upon claim 26, Liao teaches and suggests the electrode structure comprises: a first conductive layer, 104B, above the interconnect, 112; and a second conductive layer, 104A, on the first conductive layer; wherein an outermost sidewall of the first conductive layer and an outermost sidewall of the second conductive layer are aligned with one another, where Examiner has interpreted ‘aligned’ to include ‘to be in correct relative position’ which in this case appears to be the result of centering 104A on 104B.
Regarding claim 36 which depends upon claim 26, Liao teaches the switchable layer comprises a metal and oxygen at [0015].
Regarding claim 37 which depends upon claim 26, Liao teaches at [0015] the switchable layer includes an oxide selected from the group consisting of hafnium oxide, tantalum oxide, zirconium oxide, titanium oxide, aluminum oxide and tungsten oxide.
Regarding claim 38 which depends upon claim 26, Liao teaches the thickness of the switchable layer is 2-10 nm at [0027] and the thickness of the oxygen exchange layer is 2-10 nm at [0028].
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 26 wherein the switchable layer has a thickness between 1 nm to 5 nm and the oxygen exchange layer has a thickness of at least 3 nm because in the case where the claimed ranges “overlap In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 39 which depends upon claim 26, Liao teaches the top electrode comprises one or more of titanium nitride, tantalum nitride, tungsten or ruthenium at [0016].
Claims 26-28, 30-32 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0252295 (Liao1).
Regarding claim 26 Liao1 discloses at annotated Figure 1 an apparatus, comprising: 
an interconnect, 112 [0009], comprising a conductive material, [0009]; and 

    PNG
    media_image2.png
    701
    799
    media_image2.png
    Greyscale
a resistive random access memory (RRAM) device, [0009], coupled to the interconnect, as shown, the RRAM device comprising: 
an electrode structure, 104A/104B [0009], above the interconnect, as shown, an upper portion of the electrode 
a switchable layer, 106 [0009], on the electrode structure, as shown, the switchable layer having the first width, as shown; 
an oxygen exchange layer, 108 described as a capping layer at [0009], on a portion of the switchable layer, as shown, the oxygen exchange layer having a second width, as annotated, less than the first width, as shown; 
a top electrode, 110 [0009], above the oxygen exchange layer, as shown, the top electrode having the second width, as shown; and 
a first encapsulation layer, 116 [0009], on a portion of the switchable layer, as shown, and extending along a sidewall of the oxygen exchange layer, as shown
a second encapsulation layer, 120 [0009], on the first encapsulation layer, as shown, wherein an outer most sidewalls of the first encapsulation layer, as annotated, an outermost sidewall of the second encapsulation layer, as annotated, are aligned with one another, as shown where Examiner has interpreted align to include ‘to be in correct relative position’, see definition of aligned downloaded from URL< https://www.merriam-webster.com/dictionary/align> on December 26, 2021, so as to collectively provide a least an part of an overall sidewall, as shown.
Regarding claim 27 which depends upon claim 26, Liao1 teaches and suggests the first encapsulation layer further comprises a lateral portion, as annotated, the lateral 
Regarding claim 28 which depends upon claim 27, Liao1 teaches the first encapsulation layer has a thickness on the sidewall of the oxygen exchange layer greater than 0 nm.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 27 wherein the encapsulation layer has a thickness on the sidewall of the oxygen exchange layer between 3 nm - 5 nm because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 30 which depends upon claim 26, Liao1 teaches the first width is greater than the second width.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 26 wherein the first width is at least 20 nm larger than the second width because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 31 which depends upon claim 26, Liao1 teaches the electrode structure comprises one or more of WN, TiN, TaN, W, Ti, Ta, or Ru at [0027].
Regarding claim 32 which depends upon claim 26, Liao1 teaches the electrode structure comprises: a first conductive layer, 104B, above the interconnect, 112; and a 
Regarding claim 36 which depends upon claim 26, Liao1 teaches the switchable layer comprises a metal and oxygen at [0017].
Regarding claim 37 which depends upon claim 26, Liao1 teaches the switchable layer includes an oxide selected from the group consisting of hafnium oxide, tantalum oxide, zirconium oxide, titanium oxide, aluminum oxide and tungsten oxide at [0017, 29].
Regarding claim 38 which depends upon claim 26, Liao1 teaches the switchable layer has a thickness between 2 nm to 10 nm at [0030] and the oxygen exchange layer has a thickness of at least 3 nm, e.g. 10 nm at [0031].
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 26 wherein the switchable layer has a thickness between 1 nm to 5 nm and the oxygen exchange layer has a thickness of at least 3 nm because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 39 which depends upon claim 26, Liao1 teaches the top electrode comprises one or more of titanium nitride, tantalum nitride, tungsten or ruthenium at [0032].
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Liao and U.S. 2019/0115530 (Trinh).
Regarding claim 35 which depends upon claim 32, Liao suggests first conductive layer comprises one or more of tungsten nitride, titanium nitride, tungsten, titanium, tantalum and ruthenium and the second conductive layer comprises a noble metal, e.g. Au, Pt [0014].  Liao teaches the thickness of bottom electrode 104 is in a range of 100-500 nm [0014].  Examiner has carefully reviewed Liao and believes that the recitation of 100-500 nm is a drafting error for 100 to 500 angstroms or 10-50 nm.
For the avoidance of doubt, Examiner notes that Trinh is directed to RRAM devices, Trinh teaches a lower electrode 901/408 may be formed from a first lower electrode portion 902/410, i.e. a first conductive layer, and a second lower electrode portion 904/412, i.e. a second conductive layer which on 902 [0057].  Trinh teaches the first conductive layer has a thickness of 10-30 nm at [0057] and the second conductive layer has a thickness of 10-20 nm at [0057].
Taken as a whole, the prior art is directed to RRAM devices.  Trinh teaches a lower electrode may be formed of a first and second conductive layer with thicknesses of 10-30 and 10-20 nm respectively.  An artisan would find it desirable to minimize electrode material consumption and related cost.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim wherein the first conductive layer has a thickness between 10 nm and 25 nm, and wherein the second conductive layer has a thickness between 20 nm and 50 nm to minimize material cost for the device and because in the case where the claimed ranges “overlap or lie inside In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Liao1 and Trinh.
Regarding claim 33 which depends upon claim 32, Liao1 suggests first conductive layer comprises one or more of tungsten nitride, titanium nitride, tungsten, titanium, tantalum and ruthenium and the second conductive layer comprises a noble metal, e.g. Au, Pt [0016]. Liao1 teaches the first conductive layer has a thickness greater than 0 nm and wherein the second conductive layer has a thickness greater than 0 nm.
Liao1 does not teach the first conductive layer has a thickness between 10 nm and 25 nm, and wherein the second conductive layer has a thickness between 20 nm and 50 nm.
Examiner notes that Trinh is directed to RRAM devices, Trinh teaches a lower electrode 901/408 may be formed from a first lower electrode portion 902/410, i.e. a first conductive layer, and a second lower electrode portion 904/412, i.e. a second conductive layer which on 902 [0057].  Trinh teaches the first conductive layer has a thickness of 10-30 nm at [0057] and the second conductive layer has a thickness of 10-20 nm at [0057].
Taken as a whole, the prior art is directed to RRAM devices.  Trinh teaches a lower electrode may be formed of a first and second conductive layer with thicknesses of 10-30 and 10-20 nm respectively.  An artisan would find it desirable to minimize the 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 32 wherein the first conductive layer has a thickness between 10 nm and 25 nm, and wherein the second conductive layer has a thickness between 20 nm and 50 nm because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Allowable Subject Matter
Claims 40-42, 44-46, 48-50 and 52-53 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 40, the prior art fails to disclose the device of claim 40 wherein sides of the first encapsulation (layer), the second encapsulation layer, and the electrode structure are aligned with one another so as to collectively provide at least part of an overall sidewall. 
Claims 41-42, 44-45 and 52 depend directly or indirectly on claim 40 and are allowable on that basis.  
Regarding claim 46, the prior art does not disclose the method of claim 46 comprising depositing a second encapsulation layer on the first encapsulation layer, patterning the second encapsulation layer; patterning the first encapsulation layer and leaving a portion of the first encapsulation layer on the sidewall of the oxygen exchange layer; and forming a switching layer and a bottom electrode by masking an etch of the switching material layer and the bottom electrode layer with the portion of the first encapsulation layer on the sidewall of the oxygen exchange layer.  
Claims 48-50 and 53 depend directly or indirectly on claim 46 and are allowable on that basis.
Claims 34-35 and 51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 34, the prior art fails to disclose the device of claim 32 wherein the overall sidewall further included an outermost sidewall of the switchable layer, the outermost sidewall of the first conductive layer, and the outermost sidewall of the second conductive layer.
Claim 35 depends upon claim 34 and is allowable on that basis.
Regarding claim 51, the prior art fails to disclose the device of claim 26 wherein a thickness of the switchable layer is between 7 nm and 20 nm and a thickness of the oxygen exchange layer is at least one and a half times a thickness of the switchable layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner's action and must reply to every ground of objection and rejection in the prior Office action. See MPEP 714.02.
Regarding claim 26, Applicant argues Liao nor Liao1 disclose ‘the outermost sidewall of the first encapsulation layer and an outermost sidewall of the second encapsulation layer are aligned with one another so as to collectively provide at least part of an overall sidewall’, see Remarks filed December 16, 2021 at pate 10 paragraph 2.  Applicant supports the argument noting that spacer 124A and dielectric 120 are not aligned, presumably in reference to Liao1, not Liao.  Yet Examiner notes that encapsulation layer 116 and 120 of Liao1 meet the claim.  Examiner finds no argument with respect to Liao and as noted above, Examiner concludes that Liao also reads on amended claim 1 as discussed above.
Regarding claim 35, Applicant argues patentability on the basis of claim 26 arguments which have been found unpersuasive, see Remarks at page 10 paragraph 4.  For the reasons set forth above, Examiner maintains the rejection of claim 35.
Regarding claim 40, Applicant argues that the prior art does not disclose ‘sidewalls of the first encapsulation (layer), the second encapsulation layer and the electrode structure are aligned with one another so as to collectively provide at least a part of an overall sidewall’.  Examiner agrees noting the prior art does not incorporate an electrode structure and does not provide at least part of an overall sidewall in 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893